38 So. 3d 236 (2010)
J.M., Father of T.D.M., D.J.M., C.L.M., and J.I.M., Minor Children, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D10-0201.
District Court of Appeal of Florida, First District.
July 1, 2010.
Doris Rompf, Jacksonville, for Appellant.
Ward L. Metzger, Appellate Counsel, Jacksonville, and Kelley Schaeffer, Guardian ad Litem Program, Tavares, for Appellee.
PER CURIAM.
J.M. appeals an order terminating his parental rights to his minor children. He challenges the sufficiency of the evidence produced at the termination hearing by the Department of Children and Families ("Department"). J.M. has not preserved this issue for appellate review, however, for he failed to move for judgment of *237 dismissal at the close of the Department's case. See K.J. ex rel. A.J. v. Dep't of Children & Families, 33 So. 3d 88, 89 (Fla. 1st DCA 2010); J.D. v. Dep't of Children & Families, 825 So. 2d 447, 447 (Fla. 1st DCA 2002). But see H.D. v. Dep't of Children & Families, 964 So. 2d 818, 819 (Fla. 4th DCA 2007) (holding that in termination of parental rights cases, a motion for judgment of dismissal is not necessary to preserve for appellate review issues of sufficiency of the evidence), rev. dismissed, 985 So. 2d 1059 (Fla.2008). Even had the issue been properly preserved, there is competent, substantial evidence in the record to support the termination order.
AFFIRMED.
THOMAS, ROBERTS, and MARSTILLER, JJ., concur.